FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                December 21, 2009
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                    No. 09-4189
                                                (D.C. No. 2:09-CR-00572-TS-1)
    HECTOR JUAREZ-LOPEZ,                                   (D. Utah)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before MURPHY, HARTZ, and O’BRIEN, Circuit Judges.



         Pursuant to a plea agreement, Hector Juarez-Lopez pleaded guilty to illegal

reentry by a previously removed alien, in violation of 8 U.S.C. § 1326. He was

sentenced to 41 months’ imprisonment. Although the plea agreement contained a

waiver of his appellate rights, Mr. Juarez-Lopez filed a notice of appeal.




*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
      The government has moved to enforce the plea agreement based on

Mr. Juarez-Lopez’s appellate waiver. Under United States v. Hahn, 359 F.3d

1315, 1325 (10th Cir. 2004) (en banc) (per curiam), we will enforce an appellate

waiver if (1) the “appeal falls within the scope of the waiver of appellate rights;”

(2) “the defendant knowingly and voluntarily waived his appellate rights;”

and (3) “enforcing the waiver would [not] result in a miscarriage of justice.”

Id. at 1325. Mr. Juarez-Lopez, through his counsel, concedes that his appeal

falls within the scope of the appeal waiver, that his waiver was knowing and

voluntarily entered, and that enforcement of the waiver would not result in a

miscarriage of justice.

      Accordingly, we GRANT the government’s motion to enforce and

DISMISS this appeal.


                                        ENTERED FOR THE COURT
                                        PER CURIAM




                                          -2-